Title: From Benjamin Franklin to William Smith, 19 April 1753
From: Franklin, Benjamin
To: Smith, William


Sir
Philada. April 19. 1753
I received your Favour of the 11th Instant, with your new Piece on Education, which I shall carefully peruse; and give you my Sentiments of it as you desire, per next Post.
I believe the young Gentlemen, your Pupils, may be entertain’d and instructed here in Mathematics and Philosophy to Satisfaction. Mr. Allison (who was educated at Edinburgh, or Glasgow) has been long accustomed to teach the latter, and Mr. Grew the former, and I think their Pupils make great Progress. Mr. Allison has the Care of the Latin and Greek School, but as he has now three good Assistants in that School, he can very well afford some Hours every Day for the Instruction of those who are engag’d in higher Studies. The Mathematical School is pretty well furnished with Instruments. The English Library is a good one, and we have belonging to it a midling Apparatus for Experimental Philosophy, and purpose speedily to compleat it. The Loganian Library, one of the best Collections in America, will shortly be opened; so that neither Books nor Instruments will be wanting; and as we are determin’d always to give good Salaries, we have reason to believe we may have always an Opportunity of choosing good Masters, upon which, indeed, the Success of the whole depends. We are oblig’d to you for your kind Offers in that Respect, and when you are settled in England, we may occasionally make use of your Friendship and Judgment.
Your former Piece I read with great Approbation and Pleasure, and could never conceive what it was that could provoke the Treatment you met with on that Occasion.
If it suits your Conveniency to visit Philadelphia, before your Return to Europe, I shall be extreamly glad to see and converse with you here, as well as to correspond with you after your Settlement in England. For an Acquaintance and Communication with Men of Learning, Virtue and Publick Spirit, is one of my greatest Enjoyments.
I do not know whether you ever happen’d to see the first Proposals I made for the Erecting this Academy. I send them enclos’d. They had (however imperfect) the desired Success, being follow’d by a Subscription of £4000 towards carrying them into Execution. And as we are fond of receiving Advice, and are daily improving by Experience, I am in hopes we shall in a few Years see a perfect Institution.
I am very respectfully, Sir, Your most humble Servant
B Franklin
Mr. Smith

